Citation Nr: 0709867	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vertigo. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO decision that denied the 
veteran's claim of service connection for vertigo. 

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in March 2007.  Prior to the hearing, the 
veteran indicated he could not attend and he has not since 
requested another hearing.  As such, the Board will proceed 
with appellate review. 


FINDING OF FACT

The medical evidence does not show that vertigo had its onset 
in service or is otherwise related to the veteran's military 
service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The veteran and his representative claim that the veteran is 
entitled to service connection for vertigo.  Initially, it is 
noted that, pursuant to the VCAA, VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, in a letter dated in September 2002, the RO 
informed the veteran of the evidence necessary to establish 
entitlement to service connection for vertigo, what evidence 
the RO would obtain, and what evidence he was expected to 
obtain.  The September 2002 letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim.  In an August 2006 
letter, the RO specifically provided the veteran with 
information with respect to establishing disability ratings 
and effective dates. 

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed September 2003 decision, with notice of the type 
of evidence necessary to establish a disability evaluation 
and effective date if the claim was granted, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, neither the veteran nor his 
representative has argued that the late effective date notice 
prejudiced the veteran in any way, and the record does not 
suggest that he has been prejudiced.  And, in any event, the 
issue is moot, as the claim is being denied herein, and an 
effective date will not be assigned.  Cf. Dingess/Hartman, 19 
Vet. App. 473 (2006).

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder.  In addition, a RO hearing 
was held in March 2006, and the transcript is of record.  No 
additional pertinent, available, evidence has been 
specifically identified by the veteran as relevant to the 
claim.  Since filing his claim, the veteran has been afforded 
numerous VA examinations which discuss the nature and 
etiology of the disability at issue.  There is no reasonable 
possibility that further assistance will aid in 
substantiating the claim, and as such, further development is 
not necessary.  38 U.S.C.A. § 5103A.  Thus, VA's duty to 
assist has been fulfilled.  

The request for an independent medical opinion is 
acknowledged.  The law and VA regulations provide that the 
Board may obtain an advisory medical opinion from an 
independent medical expert (IME opinion) when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  Here, neither the veteran nor his 
representative has stated with any specificity why this case 
presents a complex or controversial medical problem, noting 
only that VA examiners have been unable to definitively 
establish what the source of the vertigo was.  The Board 
points out, however, that the VA examiner, in his June 2006 
addendum, did indeed offer relevant commentary on the 
etiology of vertigo, and specifically opined that such was 
not related to military service.  The Board finds that there 
is sufficient competent medical evidence on file to decide 
the claim. 

Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d) (2006).  Service connection may also be granted 
for an organic disease of the nervous system, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

A review of the veteran's service medical records shows that 
when he was examined for pre-induction purposes in May 1968, 
his ears, eardrums, and neurological system were clinically 
normal.  In August 1970, he presented for treatment and 
indicated that he was working around loud machinery.  
Audiometric testing revealed hearing loss and he was put on 
physical profile.  On separation examination in July 1971, it 
was again noted that his ears, eardrums, and neurological 
system were normal.  No pertinent abnormalities were noted 
aside from hearing loss.  

In sum, there were no complaints, treatment, or diagnoses of 
vertigo during the veteran's period of active duty.  

There is no post-service evidence of vertigo in the 1970s, 
1980s, or 1990s.  

Beginning in 2002, VA outpatient treatment records reflect 
the veteran's regular complaints of dizziness and vertigo, 
which he attributed to inservice noise exposure.  Some 
records reflect that he reported a 20 to 30 year history of 
episodic ear pressure and dizziness.  VA treatment records 
reflect that the veteran was variously diagnosed as having 
possible Meniere's disease, Meniere's type syndrome with 
fullness, dizziness, and aural fullness and instability.  
More recent medical evidence, to include VA compensation 
examinations conducted in 2005 and 2006, reflect diagnoses of 
Tullio phenomenon (with symptoms of dizziness) and vertigo.  
Despite the varying diagnoses, the Board concedes that the 
veteran has vertigo or a disability which is manifested by 
vertigo.

Now, the Board will discuss the medical nexus evidence 
regarding whether vertigo is attributable to military 
service.  The veteran was afforded VA compensation 
examinations, in June 2002, May 2005, and March 2006.  All of 
the compensation examination reports consistently reflect the 
veteran's history of loud noise exposure in service, and his 
complaints of associated dizziness.  At times, he reported 
that he had symptoms of dizziness for 20 to 30 years.  The 
Board does not doubt that the veteran was exposed to loud 
noise in service.  (The veteran alleges that he served as a 
missile crewman and as a power station operator.)  In fact, 
the RO granted service connection for hearing loss and 
tinnitus based on inservice noise exposure. Meniere's 
disease, however, is not service-connected.  What remains in 
question is whether diagnosed vertigo is related to inservice 
noise exposure or any other incident of service.  The VA 
compensation examinations conducted in June 2002 and May 
2005, while addressing the nature of the veteran's 
disability, did not discuss the etiology of such.  
Conversely, the March 2006 VA compensation examination report 
with an accompanying June 2006 addendum does address the 
question of nexus. 

Specifically, the March 2006 VA ear disease compensation 
examination report reflects the opinion that it was unclear 
as to whether the veteran's symptoms (i.e. vertigo) were due 
to his former military occupation.  Given this inadequate 
opinion, the examination report was returned to the examiner 
for clarification.  In a June 2006 addendum, the VA examiner 
definitively indicated that it was his opinion that it was 
less likely than not that vertigo was caused by Meniere's 
disease or loud noise exposure.  He indicated that he based 
his opinion on a review of the veteran's dictated 
compensation and pension examination, which he conducted.  
Notably, the March 2006 VA compensation examination was 
thorough and comprehensive and included not only a physical 
examination of the veteran's head, ears, nose, oral cavity 
and neck, but also included audiometric testing.  Further, 
detailed medical history information was elicited from the 
veteran.  The Board finds that the June 2006 addendum opinion 
is highly probative as it is unequivocal and it was based on 
pertinent competent medical evidence on file.  

The record also includes private nexus evidence.  A September 
2004 letter from N.C.H., M.D., the veteran's private 
physician, reflects that the veteran had some type of 
atypical dizziness, which could be a variation of Meniere's 
disease.  Further, it was noted that according to the 
veteran's self-reported history, his condition (i.e. 
dizziness/vertigo) started around his military experience.  
The September 2004 letter indicates that Dr. N.C.H. had 
reviewed "some" of the veteran's past medical records in 
conjunction with making his opinion.  The Board finds that 
the September 2004 letter is of limited probative value.  
First, it is noted that Dr. N.C.H.'s opinion provided no 
specific clinical findings to support the conclusion that the 
veteran's dizziness began in service.  In fact the examiner 
indicated that he only reviewed "some" of the veteran's 
medical records.  Second, the examiner's opinion was clearly 
predicated on the assumption that the veteran suffered 
vertigo in service and has had chronic symptoms since then.  
As has been demonstrated, however, the veteran's assertion 
that he suffered from dizziness in service or in the ensuing 
years is not corroborated.  Thus, any conclusion solely based 
on the veteran's self-reported history is of little probative 
weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Taking into account all of the relevant evidence of record, 
service connection is not warranted for vertigo.  As noted 
above, the veteran's service medical records to include his 
1971 separation examination report do not reflect that 
vertigo was treated or diagnosed in service, and there is no 
indication that it was diagnosed within a year of his 
separation from service (assuming vertigo is a disease of the 
nervous system).  The first medical evidence of record of 
vertigo is more than 30 years after his period of service had 
ended.  This period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, as discussed 
above, the most probative medical evidence regarding etiology 
is the June 2006 VA compensation examination report addendum 
which rules out a relationship between vertigo and noise 
exposure (to include noise exposure in service).  Again, 
while the February 2004 private medical opinion links 
dizziness symptoms to service, such was based on the 
veteran's self-reported history, alone.  See Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).

The veteran's March 2006 RO hearing testimony and his 
statements, and the statements of his ex-wife, sister, and 
father are to the effect that vertigo/dizziness is related to 
noise exposure in service.  The Board finds that such 
testimony and statements, provided by laymen, are not 
competent evidence to make a determination that his current 
vertigo is the result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The Board acknowledges that in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit noted that lay evidence is 
one type of evidence that must be considered, if submitted, 
when a veteran's claim seeks disability benefits and that 
competent lay evidence can be sufficient in and of itself to 
establish the factual basis for proving the existence of a 
chronic disease.  Buchanan, however, is not controlling in 
this case given the compelling evidence which weighs against 
the claim to include the June 2006 VA addendum opinion, 
discussed above. 

The preponderance of the evidence is against this claim of 
entitlement to service connection for vertigo, and as such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990


ORDER

Entitlement to service connection for vertigo is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


